Citation Nr: 1026847	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-03 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy 
of the feet.

2.  Entitlement to service connection for a bilateral foot 
disorder other than peripheral neuropathy.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. Paul, 
Minnesota (RO).

The issues of entitlement to service connection for peripheral 
neuropathy of the feet, entitlement to service connection for a 
bilateral foot disorder other than peripheral neuropathy, and 
entitlement to service connection for a low back disorder are 
addressed in the remand portion of the decision below and are 
remanded to the RO via the Appeals Management Center in 
Washington, DC.


FINDING OF FACT

In April 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal of the issue of 
entitlement to an initial evaluation in excess of 10 percent for 
service-connected tinnitus.




CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to an initial evaluation in 
excess of 10 percent for service-connected tinnitus have been 
met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).  

By a May 2008 rating decision, the RO granted service connection 
for tinnitus and assigned an initial evaluation of 10 percent, 
effective July 18, 2007.  In July 2008, the Veteran filed a 
notice of disagreement with regard to the issue, and in November 
2008, he perfected his appeal.  However, in an April 2010 written 
statement, the Veteran withdrew his appeal regarding this issue.  
With no allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the appeal 
and it is dismissed.


ORDER

The appeal as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for service-connected tinnitus 
is dismissed.




REMAND

Based upon its review of the Veteran's claims folder, the Board 
finds there is a further duty to assist the Veteran with his 
claims herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

The Veteran contends that he sustained an inservice back injury 
in 1965.  During a May 2010 hearing before the Board, the Veteran 
testified that while serving on active duty as a wheel mechanic, 
he fell from a 5 ton truck and hit his back on a metal bar in the 
ground.  He stated that he was received treatment for his back 
three to four times in service, and that he had constant back 
pain since that time.  He also contends that the neuropathy of 
his feet stems from this inservice back injury.  With respect to 
his claim for a bilateral foot disorder other than neuropathy, he 
claims that pain in his feet started in basic training, for which 
he stated he sought medical attention on numerous occasions, and 
that he experienced pain in both feet since that time.

In a January 1966 service treatment record, the Veteran 
complained of back pain after heavy lifting.  Physical 
examination revealed tenderness in the L1 and L2 region.  Service 
treatment records, dated from February 1966 to March 1966, 
reflect the Veteran's reports of swelling and tenderness in the 
2nd toe of the right foot after prolonged walking.  The 
provisional diagnosis was "arthritis or residual from injury" 
and an orthopedic consultation was placed.  A March 1966 service 
treatment record noted that the Veteran's condition improved but 
he still had pain on walking at the 1st metatarsophalangeal 
joint.  In the report of medical history, conducted pursuant to 
his April 1966 separation examination, the Veteran reported 
recurrent back pain.

After separation, the first evidence of record documenting 
complaints of a foot disorder is a May 2006 VA treatment report 
wherein the Veteran reported bilateral foot pain.

In a November 2006 VA podiatry report, the Veteran was seen for 
evaluation of numbness in his feet.  He stated that he had the 
numbness for two years.  Diminished epicritic sensation was found 
in both lower extremities.  The VA examiner noted that nerve 
injury to both feet was discussed and that there was no true 
treatment for numbness.  The examiner also noted that the 
etiology of the numbness in the feet was most likely due to a 
back injury that the Veteran sustained in a motor vehicle 
accident.  The assessment was bilateral pes cavus.  

In a March 2008 VA examination report, the Veteran reported that 
he was unable to feel his feet and that he had tingling and 
burning in both feet after 15 minutes of walking.  The Veteran 
also reported swelling in the plantar aspect of the feet on 
walking.  A history of pes cavus was noted.  Nerve dysfunction 
and neuralgia were found, and the resulting diagnosis was 
idiopathic neuropathy.  X-ray testing of the feet revealed severe 
degenerative joint disease of the 1st metatarsophalangeal joint 
of the left foot, with marked joint space narrowing, subchondral 
sclerosis, and small osteophytes.  No bunion or fracture in 
either foot was found.  The right foot was unremarkable.

As to his back condition, the Veteran reported constant and sharp 
lower back pain that was progressively worse.  He stated that the 
pain did not radiate down the legs but to the buttock.  The 
examiner noted that the range of motion was normal in all spheres 
of lumbosacral movement, but the Veteran had pain at the extreme 
range of all maneuvers.  X-ray testing the spine revealed 
degenerative facet arthropathy at L4 - L5, with grade 1 
anterolisthesis; osteopenia; and mild disc degeneration at L1 - 
L2.

The VA examiner stated that [s]he was unable to provide an answer 
as to whether the back pain was causing the neuropathy until the 
magnetic resonance imaging (MRI) results were available.  The 
examiner also stated, "I am able to say that the foot problem he 
was treated for in the military is totally unrelated to [the] 
problems ongoing now."  A September 2008 addendum to the March 
2008 examination report noted that the MRI showed foraminal 
narrowing at L4 - L5, and the examiner opined that the Veteran's 
bilateral peripheral neuropathy was not related to his back 
disorder.

Initially, a review of the record reveals that additional private 
medical records relating to the Veteran's feet and back disorders 
are available in this matter that have not been obtained.  When 
VA is put on notice prior to the issuance of a final decision of 
the possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  At the May 
2010 Board hearing, the Veteran stated that his family doctor, 
Dr. F.C., had treated him for his back and feet condition after 
military service.  These records are relevant to the issues of 
entitlement to service connection for a bilateral foot disorder 
and a low back disorder, but are not included in the claims file.

Furthermore, the Board finds that the March 2008 VA examination 
obtained in this case is not adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  As to the peripheral neuropathy of 
the feet, the examiner opined that the Veteran's bilateral 
peripheral neuropathy was not related to his back disorder in the 
September 2008 addendum.  However, no rationale was proffered for 
this opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  As noted above, the record 
contains a November 2006 VA physician's opinion that the etiology 
of the numbness in the Veteran's feet is most likely due to a 
back injury that the Veteran sustained in a motor vehicle 
accident.  At the May 2010 Board hearing, the Veteran stated that 
he was involved in a car accident when he was 13 years old, but 
did not sustain any significant injury.  He claims that as there 
has been no other injury to his back since military discharge, 
the November 2006 VA physician's opinion shows that the 
neurological problem of his feet started when he injured his back 
in service.  Thus, on remand, the VA examiner is asked to provide 
a clear rationale for any etiology opinion provided.

The March 2008 VA examiner also failed to provide a rationale 
concerning the etiology of the Veteran's bilateral foot disorder 
other than peripheral neuropathy.  In light of the Veteran's 
inservice reports of foot problem and current diagnoses of 
record, to include bilateral pes cavus and degenerative joint 
disease of the left foot, a VA opinion must be obtained to 
determine the etiology of his bilateral foot disorder, other than 
peripheral neurology.

Finally, no opinion was ever provided by the March 2008 examiner 
with regard to the relationship between the Veteran's currently 
diagnosed low back disorder and his military service.  Based on 
the lay testimony provided by the Veteran regarding his inservice 
back injury and observable symptoms that he experienced pain in 
the back since that time, the Veteran must be afforded an 
appropriate VA examination to determine the etiology of his 
current low back disorder.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all VA and non-VA medical 
providers who have treated him for 
bilateral feet and low back disorders since 
his discharge from the service.  The RO 
must then obtain copies of the related 
medical records that are not already in the 
claims file, to include treatment records 
by Dr. F.C. identified by the Veteran 
during the May 2010 Board hearing.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the Veteran 
and his representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) that the Veteran is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.

2.  Thereafter, the Veteran must be 
provided the appropriate VA examination to 
determine the current existence and 
etiology of any bilateral foot disorder 
found.  The claims file must be provided to 
and reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Following a review of the 
service treatment records and the post 
service treatment records of record, as 
well as the Veteran's lay statements, the 
examiner must identify any foot disorder 
found, and for each identified foot 
disorder the examiner must provide an 
opinion as to whether it is related to the 
Veteran's military service.  The examiner 
must also provide an opinion as to whether 
any foot disorder found was caused by or 
aggravated by, the claimed inservice back 
injury in 1965.  A complete rationale for 
all opinions must be provided.  If any of 
the above requested opinions cannot be made 
without resort to speculation, the examiner 
must state this and specifically explain 
why an opinion cannot be provided without 
resort to speculation.  The report prepared 
must be typed.

3.  The Veteran must be afforded the 
appropriate VA examination by an orthopedic 
specialist to determine the etiology of any 
low back disorder found.  The claims folder 
must be provided to and reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail.  Any 
indicated diagnostic tests and studies must 
be accomplished.  Following a review of the 
service treatment records and the post 
service treatment records of record, as 
well as the Veteran's lay statements 
regarding the claimed inservice back injury 
in 1965 and his symptoms thereafter, the 
examiner must provide an opinion as to 
whether any back disorder found is related 
to the Veteran's military service, to 
include as consistent with a 1965 inservice 
back injury.  A complete rationale for all 
opinions must be provided.  If any 
requested opinion cannot be made without 
resort to speculation, the examiner must 
state this and specifically explain why an 
opinion cannot be provided without resort 
to speculation.  The report prepared must 
be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any of the claims remains denied, a 
supplemental statement of the case must be 
issued to the Veteran and his 
representative.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


